



Exhibit 10.1
Summary of 2019 Executive Bonus Plan
On February 25, 2019, the Compensation Committee (the “Compensation Committee”)
of the Board of Directors of Cornerstone OnDemand, Inc. (the “Company”)
established an executive compensation plan for fiscal year 2019 (the "2019
Plan") as part of its annual review of target incentive compensation for the
Company's executive officers.
Under the terms of the 2019 Plan, each of the eligible executive officers will
be entitled to receive a bonus that will vary in amount depending on the
Company’s success in achieving certain performance targets with respect to
annual recurring revenue, subscription revenue, and operating income. The amount
payable with respect to each metric may be greater or less depending on the
extent to which the Company’s performance exceeds or falls short of the
applicable target. No bonus payout for a particular performance metric will be
earned unless the performance threshold for that metric is met.
The following table shows the target bonus amount payable under the 2019 Plan if
the Company achieves each performance metric at target for each of the following
executive officers:
Executive Officer
Target Bonus Amount
Mark Goldin, Chief Technology Officer
$
262,500


Jeffrey Lautenbach, President of Global Field Operations
$
400,000


Brian Swartz, Chief Financial Officer
$
297,500


Adam Weiss, Chief Administrative Officer and General Counsel
$
225,000



    
At the request of Adam Miller, the Company's Chief Executive Officer, Mr. Miller
will not be eligible to participate in the 2019 Plan.
 





